DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patented application 14/879997 (US Patent 10609937 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1, 10, 14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1, 10, 14  that requires the method of processing chocolate in a pressure controlled environment where chocolate is placed directly in the pressure controlled unit and the temperature of chocolate is raised to about 115 degree F. in conjunction with reducing pressure to 25 torr and holding it for a period of time in conjunction with a second step of reducing pressure further to about 5 torr and holding it for a predetermined period of time.  Applied art to Ornealaz where low pressure environment is applied external to package chocolate product and Orneleaz teaches air blown into the chocolate to force/facilitate chocolate to conform to the shape of mold. Orneleaz does not teach the pressure reduction as claimed in the independent claims. Other applied art to Godfrey or Kober do not address the combination of temperature and reduced pressure treatment in two stages. Applicant also refers to Declaration by Dr. Olivas submitted in the parent application which addresses whu Ornealaz does not address the limitations as claimed (see page 10 of applicant’s response along with other arguments on page 8, of applicant’s response of 12/2/2021, which are persuasive.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791